Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is that Coppa et al. (US 10,304,668) does not disclose the one or more gas phase radicals include atomic oxygen (Q), wherein the two or more gases include oxygen (02) and hydrogen (H2), wherein the main zone is used for providing a gas combination into the process space comprising 02 and H'2, and wherein the inner zone and the outer zones provide the atomic oxygen at edges of the substrate to compensate for atomic oxygen loss at the edges of the substrate.
The primary reason for the allowance of claim 14 is that Taskar et al. (US 2016/0111258) (“Taskar”) does not disclose that a main zone ratio of H2 to 02 in the main zone is adjusted to be lower than a peak production ratio for producing the atomic oxygen.
The primary reason for the allowance of claim 17 is that Taskar et al. (US 2016/0111258) (“Taskar”) and Kidd (US 2005/0241579) do not disclose that the system further including an outer zone gas inlet separate from the first and second main gas zone inlets, wherein the outer zone gas inlet supplies at least one gas to the at least one outer zone injector without passing though the main zone chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/6/2021